Citation Nr: 0209312	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-06 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain 
affecting the back, legs and arms, to include as a disability 
resulting from undiagnosed illness.

2.  Entitlement to service connection for breathing problems, 
to include as disability resulting from undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as disability resulting from undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.  Thereafter, he served a second period of 
active duty from September 1990 to January 1992.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Nashville, 
Tennessee, Regional Office of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for joint pain affecting 
the back, left leg and arms, breathing problems and 
headaches, each claimed as being due to undiagnosed illness.  
In March 1997, the claims file was transferred to the 
Winston-Salem, North Carolina, VA Regional Office (RO) which 
is the current agency of original jurisdiction.  In December 
1999, the Board remanded the claim to the RO for additional 
evidentiary and procedural development.  Following these 
developments the RO continued its denials of the 
aforementioned claims in a November 2001 rating 
decision/Supplemental Statement of the Case.  The case was 
returned to the Board in March 2002 and the veteran now 
continues his appeal.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations from November 3, 1990 to February 22, 1991, in 
support of Operations Desert Shield and Desert Storm.

2.  The veteran is currently service-connected for residuals 
of a right knee injury.

3.  The veteran does not currently have a chronic disability 
or an undiagnosed illness manifested by back pain or joint 
pain of his right upper extremity or left lower extremity.

4.  The veteran does not currently have a chronic disability 
or an undiagnosed illness manifested by headaches.

5.  The veteran's chronic sinusitis did not have its onset 
during active service.

6.  The veteran's medial epicondylitis of his left elbow did 
not have its onset during active service.

CONCLUSIONS OF LAW

1. The claimed disabilities manifested by joint pain of the 
back, left lower extremity and right upper extremity do not 
constitute undiagnosed illness due to the veteran's Gulf War 
service, and the grant of service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1117 (West Supp. 2001); 38 
C.F.R. § 3.317 (2001).

2.  The claimed disability manifested by headaches does not 
constitute an undiagnosed illness due to the veteran's Gulf 
War service, and the grant of service connection is not 
waranted.  38 U.S.C.A. §§ 1110, 1117 (West Supp. 2001); 38 
C.F.R. § 3.317 (2001).

3.  The veteran's claimed disability manifested by breeathing 
problems does not constitute an undiagnosed illness due to 
the veteran's Gulf War service, and the grant of service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1117 (West 
Supp. 2001); 38 C.F.R. §§  3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has remanded this case to the RO for development of 
the evidence in December 1999.  In the course of the remand, 
the VCAA was promulgated in November 2000.  Correspondence 
dated in April 2001 has provided the veteran with express 
notice of the VCAA.  This notice included discussion of the 
new law  and an explanation of how VA will assist in 
obtaining necessary information and evidence.  Thus, the 
veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  VA has also conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims by virtue of the remand 
for evidentiary development which was made in the course of 
this appeal.  He has also been provided with a VA medical 
examination in June 2000 that specifically addressed the 
issues on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained or at least been subjected to a good 
faith search by VA to obtain for inclusion in the record.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records for his first period of 
active duty (i.e., from October 1972 to October 1974) show 
that on induction examination in July 1972 clinical review of 
his nose, sinuses, throat, lungs, chest, upper and lower 
extremities, spine and musculoskeletal system and 
neurological system revealed normal findings.  Chest X-ray 
was negative.  Separation examination in October 1974 also 
show findings identical to the prior service examination.

Military reserve medical records show that the veteran was 
normal in all respects on examination in February 1989.  He 
was mobilized for active duty for the period from September 
1990 to January 1992 (which included an overseas deployment 
to the Southwest Asia Theater of Operations from November 3, 
1990 to February 22, 1991) in support of Operations Desert 
Shield and Desert Storm.  His medical records during this 
period of active duty show that he injured his right knee 
after accidentally falling from a vehicle in February 1991, 
necessitating arthroscopic surgery to treat a tear of his 
right anterior cruciate ligament and chondromalacia of the 
lateral femoral condyle.  The records do not show treatment 
for any other physical injury during service.  

The reports of a May 1991 demobilization examination and an 
August 1991 medical evaluation board examination shows that 
the veteran's nose, sinuses, throat, lungs, chest, upper and 
lower extremities (with the exception of his right knee), 
spine and musculoskeletal system and neurological system were 
normal on clinical review.  Chest X-rays taken on both 
examinations were also negative.  The veteran reported on 
medical history questionnaires dated in May and August 1991 
that he had a history of joint pain but denied having ear, 
nose and throat trouble, frequent or severe headaches, 
shortness of breath or recurrent back pain.

At the present time, the veteran is service-connected for 
residuals of a right knee injury, currently rated as 10 
percent disabling.  

The veteran's claims file contains his records of post-
service VA medical treatment for the period from 1992 to 
2000.  These records show that he received treatment for 
complaints relating to breathing problems upon waking in the 
morning, sinusitis  and low back pain in addition to his 
service-connected right knee disability.  VA examination in 
March 1992 shows that his nasal mucosa, respiratory system 
and nervous system were normal, with normal chest X-ray and 
normal radiographic evaluation of his paranasal sinuses.  
Sinusitis was not found in March 1992 nor on sinus 
examination in January 1995.  However, CT scan of his sinuses 
in March 1995 revealed the presence of internal structural 
changes including septal deviation, minimal mucosal 
thickening throughout the paranasal sinus, and severe mucosal 
thickening in the left frontal sinus with associated bony 
sclerotic changes suggestive of chronic inflammation in this 
region.

A September 1995 electromyographic (EMG) study of the 
veteran's lumbar spine revealed no evidence of lumbar 
radiculopathy to account for his low back complaints.  A 
tentative diagnosis of sciatica was presented in November 
1995, but the diagnosing physician qualified this assessment 
with the caveat that this was a questionable impression given 
the negative findings on the prior EMG study, but that the 
veteran's symptoms would be treated with physical therapy and 
Motrin according to treatment protocols for sciatica.

VA examination in June 2000 shows that the examiner reviewed 
the veteran's medical records in his claims file and was 
familiar with his medical history.  The veteran reported that 
he worked as a mechanic at an automobile repair garage and 
had been employed there since January 1980.  The examiner 
referred to the prior CT scans of the veteran's sinuses in 
March 1995 as showing findings which were consistent with 
chronic low grade sinusitis.  Examination of his nose, 
sinuses, mouth and throat revealed clear nasal passages with 
slight septal deviation to the left but otherwise adequate 
breathing space, bilaterally.  His mucous membranes were 
moist with no swelling present.  His pharynx was clear and 
there was no tenderness of his frontal or maxillary sinuses.  
Examination was otherwise normal.  

On chest examination in June 2000, the veteran reported that 
he did not have complaints regarding his breathing other than 
occasionally experiencing nasal congestion and post-nasal 
drip.  He reported that he cleared these symptoms with a 
cough, after which he was capable of performing whatever 
physical exertion was needed.  In this regard, the examiner 
described the veteran as being powerfully developed.  The 
veteran reported that he worked hard and continued to do so 
and that he was not bothered by shortness of breath on 
physical exertion, nor did he have any history of asthma of 
chronic obstructive pulmonary disease.  He also reported that 
he smoked cigarettes for years.  Physical examination was 
normal and revealed that he had a wide chest and clear lungs 
with full excursions.  No rales or rhonchi were noted.  Chest 
X-rays were negative and unchanged when compared to the prior 
X-ray study of March 1992.  Cardiovascular examination was 
normal.

Musculoskeletal examination in June 2000 shows that the 
veteran presented complaints specific to his service-
connected right knee disability.  The left knee was largely 
asymptomatic and normal in appearance, stable to stress, and 
displayed full range of motion with minimal subpatellar 
crepitation.  When questioned by the examiner about his other 
joint pains, the veteran reported that he meant he had aches 
in his hands at the time and that he previously had soreness 
in his left elbow.  With respect to his left elbow, 
examination revealed tenderness over the medial epicondyle 
which he reported as a symptom largely associated with 
overuse when he performed heavy mechanical work.  His left 
elbow displayed normal range of motion and was otherwise 
unimpaired.  Examination of his hands shows that they were 
thickset, muscular and strong, with excellent grip and no 
deformity, pain or tenderness.  The veteran stated that his 
hands became sore when he performed a great deal of pushing, 
pulling, lifting and repetitive mechanical work but that he 
believed that the soreness was a temporary symptom.  He had 
no other history which would indicate chronic rheumatic 
disease, arthritis or other chronic joint abnormality.  

With respect to his back symptoms, the veteran believed that 
these were largely postural and were due to his bending and 
stooping at work.  He reported that he ordinarily did not 
have back pain and did not have back pain at the time of the 
examination.  The examiner observed that the veteran 
displayed normal posture and gait.  His back was well-formed 
with a preserved lumbar lordosis, normal curvature and was 
non-tender.  He had no pain on straight leg raising, normal 
strength in his lower extremities and normal reflexes with no 
sensory deficit.

During examination in June 2000, the veteran was questioned 
about his headache complaints and presented a remote history 
of tension headaches in years past.  However, at the 
examination he stated that he did not have headaches.  
Examination of the veteran's nervous system was entirely 
normal.

The pertinent diagnoses presented at the conclusion of the 
June 2000 VA examination were chronic sinusitis; examination 
for headaches, not found; medial epicondylitis of the left 
elbow; and history of postural soreness, lumbar, presently 
asymptomatic with normal examination.  The physician stated 
in his commentary that undiagnosed illness was not found on 
examination.





Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty , or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in active military, 
naval, or air service, during a period of war.  38 U.S.C.A. 
§ 1110 (West Supp. 2001).

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2001).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2001)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain, headaches and 
shortness of breath or cough in service will permit service 
connection for arthritis, migraines or neurological disease 
of the cranial nerves, or pulmonary disease, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  However, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) 
(2001).  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to a physician, and other, non-medical 
indicators that are capable of independent verification.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 
3.317(a)(2), (3) (2001).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b) (2001).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2001).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1) (2001).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2) 
(2001).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide and certain vaccines.  See 66 Fed. Reg. 35702-35710 
(July 6, 2000), and 66 Fed. Reg. 58784-58785 (Nov. 23, 2001).

As a preliminary matter, the Board must determine whether the 
appellant, a Gulf War veteran, has submitted objective 
indications of chronic disability which results from one or 
more signs or symptoms which became manifest either during 
active service in the Southwest Asia theater of operations 
during the Gulf War, or to a degree of 10 percent not later 
than December 31, 2006, and by history, physical examination, 
and laboratory tests it cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The disabilities at issue in this case include joint pain of 
the back and upper and lower extremities and headaches.  The 
claims for service connection for a disability of the left 
upper extremity (diagnosed as medial epicondylitis of the 
left elbow) and a respiratory condition (diagnosed as chronic 
sinusitis) will be addressed later in this decision.  No 
further discussion of the service-connection issue as it 
pertains to the veteran's right lower extremity is required 
as his right lower extremity complaints are attributable his 
residuals of a right knee injury, for which service 
connection has already been granted.



The facts of the case demonstrate that the veteran does not 
have a current diagnosis of a chronic disability of his back, 
left lower extremity or right upper extremity.  VA 
examination in June 2000 shows that these aforementioned 
limbs and his spine were normal and asymptomatic.  Headaches 
or a chronic neurological disease of the cranial nerves were 
not found on examination.  Furthermore, the physician who 
conducted the June 2000 evaluation determined that no 
undiagnosed illness was found.  Therefore, service connection 
for chronic disability manifested by headaches and chronic 
disability manifested by joint pain of the back, left leg and 
right arm on a direct basis or on the basis of undiagnosed 
illness is not warranted.  See 38 C.F.R. §§ 3.303, 3.317. 

As the examiner from June 2000 attributed the veteran's joint 
pain of his left upper extremity to a diagnosis of medial 
epicondylitis of the left elbow, it is determined that the 
veteran's left arm symptoms are not subject to service 
connection as an undiagnosed disorder.  Similarly, the 
veteran's symptoms of breathing problems are not subject to 
service connection as an undiagnosed disorder as they are 
attributable to a diagnosis of chronic sinusitis.  See 38 
C.F.R. § 3.317.  Service connection on a direct basis for 
chronic sinusitis or medial epicondylitis of the left elbow 
is denied as these conditions were not shown to have been 
incurred in either of the veteran's periods of active duty.  

Because the evidence in this case is not approximately 
balanced with respect to the merits of the service connection 
claims currently on appeal, the benefit-of-the-doubt doctrine 
does not apply and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a chronic disability or undiagnosed 
illness manifested by joint pain of the back, leg and arm is 
denied.


Service connection for a chronic disability or undiagnosed 
illness manifested by a breathing disability is denied.

Service connection for a chronic disability or undiagnosed 
illness manifested headaches is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

